Citation Nr: 9926053	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1945 to April 
1947 and from September 1949 to December 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in September 1998.  A statement of the case was 
mailed to the veteran in September 1998.  The veteran's 
substantive appeal was received in October 1998.  


REMAND

The veteran appointed the Disabled American Veterans as his 
representative in August 1998.  Prior to the certification of 
the veteran's claim to the Board, the representative should 
have submitted a VA Form 1-646 or 646 and/or a letter of 
argument and comment on the veteran's behalf.  This did not 
occur.  It is to the veteran's advantage to be afforded the 
opportunity to have his representative make argument and 
comment on his behalf and the VA Adjudication Procedure 
Manual (Manual), M21-1, Part IV, ch 8, para. 8.30, requires 
that the veteran's service organization be provided the 
opportunity to submit VA Form 1-646 or 646 prior to 
submission of the case to the Board.

The Board also finds that as the veteran's service records 
from his second period of service were not requested, they 
should be together with his service personnel records and all 
records of VA treatment.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should request the veteran's 
service medical records from his second 
period of service and his service 
personnel records from both periods of 
service.

2.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

3.  The RO should readjudicate the claim 
and if it is not granted the veteran and 
his representative should be furnished a 
supplemental statement of the case.

4.  The Disabled American Veterans should 
be provided the opportunity to execute a 
VA Form 1-646 or 646 or an argument or 
letter etc., in support of the veteran's 
claim.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.






		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





